Exhibit 10.03

SECOND AMENDMENT TO OFFICE LEASE


THIS SECOND AMENDMENT TO OFFICE LEASE ("Second Amendment") is made this 20th day
of March, 2014, between F. P. ROCKVILLE II LIMITED PARTNERSHIP, a Maryland
limited partnership ("Landlord"), and CHOICE HOTELS INTERNATIONAL SERVICES
CORP., a Delaware corporation ("Tenant").


RECITALS


A.Landlord and Tenant entered into that certain written Office Lease dated July
11, 2011 (as amended by the Certificate of Rent Commencement and First Amendment
to Office Lease dated February 25, 2014, the "Lease") for certain premises as
specifically described in the Lease (the "Leased Premises") to be located in the
building known as Rockville Metro Plaza II, One Choice Hotels Circle, Rockville,
Maryland (the "Building").


B.    Under current applicable law, Landlord may be entitled to certain tax
credits under (i) Section 52-18Q of the Montgomery County Code ("Property tax
credit — energy and environmental design" or "LEED Credits") and (ii) Section
52-75 – 52-80 of the Montgomery County Code (the "Brownfields Property Tax
Credit" or "Brownfields Credits").


C.Section 5(c)(i)(b)(iii) of the Lease includes the following language: "In the
event Tenant obtains jurisdictional incentives or tax abatements that accrue
fully or partially to the benefit of the Building or Landlord as a direct result
of Tenant's incentive agreements with the State of Maryland, Montgomery County
and/or City of Rockville with respect to this Lease, then 100% of said
incentives or abatements shall be credited to Tenant in a manner reasonably
acceptable to Tenant." Under current applicable law, Tenant may be entitled to
certain jurisdictional incentives, or tax credits or abatements pursuant to
Sections 52-69 – 52-74 of the Montgomery County Code (the "New Jobs Tax Credit
and Enhanced New Jobs Tax Credit" or "NJTC").


D.In connection with Tenant’s decision to enter into the Lease, it relied on the
availability of the NJTC.


E.    Tenant has applied to the appropriate authorities to confirm its
eligibility to receive the NJTC (the "Tenant’s Application"), and, as of the
date hereof, Tenant has not yet received any portion of the New Jobs Tax Credit.


F.    Landlord has informed Tenant that Landlord is not able to apply for or
receive the LEED Credits or the Brownfield Credits (collectively, "Landlord
Credits") if the Tenant receives the NJTC. To assist with Landlord’s application
for and right to receive the Landlord Credits, Landlord has discussed with
Tenant certain terms under which Tenant would withdraw the Tenant’s Application
and forego any entitlement to the NJTC, and Tenant is willing to withdraw the
Tenant’s Application on the terms and conditions set forth in this Second
Amendment.


Now Therefore, based on the covenants and promises contained herein and other
good and valuable consideration, and intending to be legally bound hereby the
parties hereto agrees as follows:


1.Incorporation of Recitals; Defined Terms. The foregoing Recitals are hereby
incorporated herein. All capitalized terms not otherwise defined herein shall
have the same meaning as defined in the Lease.
2.    Projected Total NJTC.    Tenant currently estimates that it will receive
an aggregate value from the NJTC of $2,405,078.00 (the "Projected Total NJTC")
pursuant to the Tenant’s Application.


Subject to the terms of this Second Amendment, Tenant hereby agrees that it will
notify the appropriate authorities in writing of its irrevocable decision to
withdraw the Tenant’s Application (the "Formal Withdrawal") within ten (10)
business days after receipt of formal notice from Landlord ("Landlord's Notice")
which references this Section 2 of this Second Amendment and notifies Tenant
that Landlord has applied for and received approval of its application(s)

RMP II – Choice 2nd Amendment (Execution Version)    1

--------------------------------------------------------------------------------

Exhibit 10.03

to receive the Landlord Credits ("Landlord’s Tax Credit Approval"). If
Landlord’s Notice is not received by Tenant on or before June 1, 2014, Tenant
shall have no further obligation to perform the Formal Withdrawal.


3.     Tenant’s Cooperation; No Guaranty of Results; Landlord Indemnification.
Upon receipt of the Landlord’s Tax Credit Approval in accordance with Section 2
above, and at Landlord’s sole cost and expense, Tenant agrees to provide
reasonable cooperation to Landlord to assist Landlord’s efforts to secure its
eligibility to receive or make use of the Landlord Credits, including by taking
action required by appropriate authorities to complete the Formal Withdrawal.
However, Landlord acknowledges and agrees that Tenant makes no representations
regarding and assumes no responsibility for Landlord’s ability to receive or
make use of all or any portion of the Landlord Credits; and Landlord further
acknowledges and agrees that the payments due from Landlord to Tenant described
in this Second Amendment will not be in any way subject to or conditioned on
Landlord’s ability to receive or make use of all or any portion of the Landlord
Credit. Landlord agrees to fully indemnify and hold harmless Tenant and its
affiliates for any costs or damages arising out of or related to the Landlord
Credits.


4.Payments to Tenant. On the date that Tenant delivers the Formal Withdrawal
pursuant to Section 2 above, Tenant will become irrevocably due the following
amounts on the following dates (it being understood that such amounts represent
the agreed-upon annual values of the Projected Total Credit as of the date of
this Agreement):


Date
Amount
January 1, 2015
$534,462.00
January 1, 2016
$534,462.00
January 1, 2017
$400,846.00
January 1, 2018
$400,846.00
January 1, 2019
$267,231.00
January 1, 2020
$267,231.00



For purposes of administrative ease, the parties agree that each such payment
will be credited to Tenant’s account as of January 1 of each applicable year,
and used to offset or reduce Basic Monthly Rent owed by Tenant until such credit
is depleted; provided that, if for any reason all or any portion of an annual
payment amount has not been fully credited to Tenant by March 1 of any
applicable year, then Tenant reserves the right to require Landlord to make
direct payment of any remaining portion of the annual credit on five (5)
business days written notice from Tenant. Landlord acknowledges and agrees that
the payment obligations in this Section 4 (as may be adjusted pursuant to
Section 5), will survive termination of the Lease except where such termination
is based on the Tenant’s default under the Lease.


5.    Adjustment. In the event that, at any time after the Formal Withdrawal and
prior to January 1, 2019, Tenant reasonably determines that the Projected Total
Credit amount no longer adequately represents the total tax abatement that would
have been received by Tenant but for the Formal Withdrawal, based on: (1) an
increase in applicable tax rates, (2) an increase in applicable property
assessments, (3) Tenant’s leasing of additional space in the Building (i.e.,
more than 137,778 square feet), and/or (4) other factors relevant to the
determination or calculation of new jobs tax credits, then Tenant shall become
entitled to such additional amount of NJTC upon providing Landlord with a formal
notice of such determination, including the adjusted amounts and timing of
payments, along with reasonable support therefor ("Adjustment Notice"). Landlord
will have thirty (30) days from receipt of the Adjustment Notice in which to
dispute the amount or timing so provided in the Adjustment Notice by initiating
the dispute resolution mechanism set forth in Section 5(b)(4) of Exhibit B-3 of
the Lease; otherwise, the Adjustment Notice will be deemed accepted by Landlord.


6.    Miscellaneous Provisions.



RMP II – Choice 2nd Amendment (Execution Version)    2

--------------------------------------------------------------------------------

Exhibit 10.03

(a)    This Second Amendment shall be binding upon and inure to the benefit of
Landlord and Tenant and their successors and assigns.
(b)     Landlord and Tenant each represents and warrants to the other that the
person(s) signing this Second Amendment on its behalf have the requisite
authority and power to execute this Second Amendment and to thereby bind the
party on whose behalf it is being signed.
(c)     If any inconsistency appears with respect to this Second Amendment and
the Lease, as previously amended, the terms of this Second Amendment shall
govern.


(d)     This Second Amendment may be executed in two or more counterpart copies,
but all counterparts shall constitute one and the same legal document.
        
7.    Ratification of Lease. All of the terms and conditions of the Lease, as
amended by this Second Amendment, are hereby ratified and remain in full force
and effect.


[Signature Page Follows]

RMP II – Choice 2nd Amendment (Execution Version)    3

--------------------------------------------------------------------------------

Exhibit 10.03



IN WITNESS WHEREOF, the parties hereto have duly executed this Second Amendment
as of the day and year first above written.


WITNESS/ATTEST:            LANDLORD:


F. P. ROCKVILLE II LIMITED PARTNERSHIP
_______________________         a Maryland limited partnership


By: FP RMP II GP, Inc., a Maryland corporation,
its General Partner


By: Foulger Investments, Inc., a Maryland
corporation,                             its Sole
Shareholder                    


By: /s/ Clayton Foulger (Seal)


Name: Clayton F. Foulger
        
Title: Vice President, Secretary/Treasurer


                            
WITNESS/ATTEST:            TENANT:


CHOICE HOTELS INTERNATIONAL
SERVICES CORP.,
a Delaware corporation
_________________________        


By: /s/ David White (Seal)
                            
Name: David White
        
Title: SVP, CFO

RMP II – Choice 2nd Amendment (Execution Version)    4